Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 05/17/2022 has been entered. Claims 1-14, 17-22 are pending in the application.  Applicant’s amendments to the claims have overcome every 112 rejection previously set forth in the Non-Final Office Action mailed 01/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20, lines 6-7 recite “the pusher being configured to translate about the irrigation sleeve”. There is no mention in the specification or elsewhere of said feature. Page 16, lines 9-10 of the specification disclose the pusher is “sized to slide in the irrigation sleeve”.  The limitation recited in claim 20 of the pusher being “configured to translate about the irrigation sleeve” is broader than what is disclosed in the specification and could refer to types of translation other than sliding within the irrigation sleeve. Therefore, recitation of “the pusher being configured to translate about the irrigation sleeve” is new matter.  For purposes of examination, the limitation will be interpreted to recite “the pusher being configured to slide about the irrigation sleeve”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2015/0080693 to Solis. 
Regarding Claim 18, Solis teaches a catheter apparatus, comprising: 
an elongated deflectable element (Fig. 2, element 12) including a distal end; 
a coupler (Fig. 1B, 12D) connected to the distal end; 
a pusher (Fig. 2, element 22) including a distal portion, and being configured to be advanced and retracted through the deflectable element (Par. 0034); 
a nose connector (Fig. 1A, 22D) connected to the distal portion of the pusher, and including a distal receptacle (Fig. 6, outer tubing 40 forms a distal receptacle as disclosed in Par. 0042) having an inner surface and a distal facing opening (Fig. 6; the inner surface of element 40 is the inner surface and the top end is the distal facing opening); and

    PNG
    media_image1.png
    140
    364
    media_image1.png
    Greyscale
an expandable assembly comprising a plurality of flexible polymer circuit strips (Fig. 2, element 20; the strips comprise polymer in the form of non-conductive covering and are circuited with ring electrodes as disclosed in Par. 0035), each flexible polymer circuit strip including multiple electrodes (Par. 0035, element 28) disposed thereon and a plurality of electrical contacts being coupled with a respective electrode of the multiple electrodes (Par. 0037, each electrode 28 is connected with a lead wire 29; each connection between a lead wire 29 and respective electrode 28 is an electrical contact), the flexible polymer circuit strips being disposed circumferentially around the distal portion of the pusher, with first ends of the strips being connected to the coupler (Fig. 4; first ends of the strips 20 are connected to the coupler via element 24 as disclosed in Par. 0041) and second ends of the strips comprising respective hinges (See Annotated Fig. 1A below) entering the distal facing opening and connected to the inner surface of the distal receptacle of the nose connector (Fig. 6; second ends are connected to the inner surface of the distal receptacle 40 via glue 63 as disclosed in Par. 0042), the strips being configured to bow radially outward when the pusher is retracted expanding the expandable assembly from a collapsed form to an expanded form (Par. 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Solis, as applied to Claim 18, and further in view of U.S. Patent App. Pub. 2020/0178897 to Osypka. 
Regarding Claim 19, Solis teaches all of the limitations of claim 18 as discussed above, but is silent regarding the apparatus further comprising an irrigation sleeve disposed in the elongated deflectable element. 
Osypka teaches an analogous invention directed to a catheter apparatus (Fig. 1) comprising an elongated deflectable element (element 18) and an expandable assembly (element 20), and further comprising an irrigation sleeve (Fig. 3-8, element 32; Par. 0046) disposed in the elongated deflectable element (Par. 0032, irrigation sleeve 32 extends into the deflectable element 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the apparatus of Solis and Hall to further comprise an irrigation sleeve disposed in the elongated deflectable element, as taught by Osypka, in order to allow the expandable assembly to be flushed and to prevent thromboses during procedures (Par. 0047).  Osypka teaches the irrigation sleeve disposed around an elongated support element 34 (See Fig. 4, Par. 0042) forming an irrigation gap for the irrigation fluid.  It would have been obvious to one of ordinary skill in the art to implement said irrigation sleeve in a similar manner to the modified device of Solis and Hall, by placing the disposing the irrigation sleeve over the pusher 22, and within the elongated deflectable element 12 (See Solis, Fig. 1). 
Claims 1, 4-5, 8, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Solis, in view of U.S. Patent App. Pub. 2018/0168511 to Hall.
Regarding Claim 1, Solis teaches a catheter apparatus, comprising: 
an elongated deflectable element (Fig. 2, element 12) including a distal end; 
a coupler (Fig. 1B, 12D) connected to the distal end; a pusher (Fig. 2, element 22) including a distal portion, and being configured to be advanced and retracted through the deflectable element (Par. 0034); 
a nose connector (Fig. 1A, 22D) connected to the distal portion of the pusher, and including a distal receptacle (Fig. 6, outer tubing 40 forms a distal receptacle as disclosed in Par. 0042) having an inner surface and a distal facing opening (Fig. 6; the inner surface of element 40 is the inner surface and the top end is the distal facing opening); 
a position sensor located inside the nose connector (Fig. 6, element 32 - Par. 0046); and 
an expandable assembly comprising a plurality of flexible polymer circuit strips (Fig. 2, element 20; the strips comprise polymer in the form of non-conductive covering and are circuited with ring electrodes as disclosed in Par. 0035), each flexible polymer circuit strip including multiple electrodes disposed thereon, the flexible polymer circuit strips being disposed circumferentially around the distal portion of the pusher, with first ends of the strips being connected to the coupler (Fig. 4; first ends of the strips 20 are connected to the coupler via element 24 as disclosed in Par. 0041) and second ends of 
    PNG
    media_image1.png
    140
    364
    media_image1.png
    Greyscale
the strips comprising respective hinges (See Annotated Fig. 1A below) entering the distal facing opening and connected to the inner surface of the distal receptacle of the nose connector (Fig. 6; second ends are connected to the inner surface of the distal receptacle 40 via glue 63 as disclosed in Par. 0042), the strips being configured to bow radially outward when the pusher is retracted expanding the expandable assembly from a collapsed form to an expanded form (Par. 0034).
Solis is silent regarding wherein the position sensor is coaxially located inside the nose connector. 
Hall teaches an analogous invention directed to a catheter apparatus with an expandable assembly (Fig. 3A-B, element 30), a nose connector (Fig. 3A-B, element 90), and a position sensor (Fig. 3A, element 84; Par. 0052), wherein the position sensor is coaxially located inside the nose connector (Fig. 3A). 
It would have been obvious to one of ordinary skill in the art to rearrange the position sensor to be coaxially located inside the nose connector, as taught by Hall, since it has been held that the rearrangement of parts is a matter of obvious design choice.  See MPEP 2144.04.VI.  Since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design, absent a teaching as to criticality that the position sensor is coaxially located inside the nose connector, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Regarding Claim 4, the modified apparatus of Solis and Hall teaches all of the limitations as discussed above regarding claim 1, and further teaches the apparatus comprising respective elongated resilient support elements (Par. 0035, the flexible wire 24 or covering 26 may be an elongated resilient support element) connected along a given length of respective ones of the flexible polymer circuit strips providing a shape of the expandable assembly in the expanded form (Par. 0034-0035). 
Regarding Claim 5, the modified apparatus of Solis and Hall teaches all of the limitations as discussed above regarding claim 4, and further teaches the elongated resilient support elements including Nitinol (Par. 0035, flexible wire 24 may comprise Nitinol). 
Regarding Claim 8, the modified apparatus of Solis and Hall teaches all of the limitations as discussed above regarding claim 1, and further teaches the flexible polymer circuit strips comprising a polyimide layer (Par. 0035, the non-conductive covering may comprise polyimide)
Regarding Claim 13, the modified apparatus of Solis and Hall teaches all of the limitations as discussed above regarding claim 1, and further teaches the coupler having an inner surface (Fig. 4, inner surface of 43) the first ends of the strips being connected to the inner surface of the coupler (the first end of the strips 20 are connected to the inner surface via glue 45).
Regarding Claim 21, the modified apparatus of Solis and Hall teaches all of the limitations as discussed above regarding claim 1, but is silent regarding further comprising an electrode coaxially located around the periphery of the nose connector.

    PNG
    media_image2.png
    311
    586
    media_image2.png
    Greyscale
However, Solis teaches an additional embodiment (Fig. 11; Par. 0055-0056) in which the plurality of flexible polymer circuit strips are spaced 180 degrees radially (Par. 0055), this embodiment comprises an electrode coaxially located around the periphery of the nose connector (the distal end of the expander 112 comprises the nose connector as shown in Annotated Fig. 11 below; Solis discloses that the expander 122 carries electrodes; the distalmost electrode is therefore interpreted to be located around the periphery of the nose connector). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the apparatus to comprise an electrode coaxially located around the periphery of the nose connector, as taught by Solis, in order to control the shape of the electrode assembly (Par. 0055, the 180 degree spacing allow a user to change the shape by adjusting the direction) and to adapt the expander for tissue contact (Par. 0056).
Claim 2-3, 12, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Solis in view of Hall, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2012/0271135 to Burke. 
Regarding Claim 2, Solis and Hall teach all of the limitations as discussed above regarding claim 1, and Solis further teaches the respective hinges being configured to provide a maximum angular range of movement between the collapsed form and the expanded form (Par. 0033; hinges have an angles theta which ranges from about 30 to 80 degrees between the collapsed and expanded form).  Solis and Hall are silent regarding wherein the maximum angular range of movement is in excess of 80 degrees (Solis teaches about 30 to 80 degrees, for a maximum angular range of about 50 degrees). 

    PNG
    media_image3.png
    587
    612
    media_image3.png
    Greyscale
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly (12) comprising a plurality of flexible polymer circuit strips (14) which may be expanded from a collapsed form to an expanded form (Figs. 5-6). Burke further teaches the flexible polymer circuit strips having hinges (See Annotated Figs. 5-6 below; the hinges are at the distal end of the flexible polymer circuit strips; note Fig. 5 utilizes an M configuration in the area of the hinge in order to achieve the desired shape in the expanded configuration, but Burke further teaches the invention without the M shape such as in Figs. 18-21), wherein the hinges allow the flexible polymer circuit strips to completely collapse, as shown in Fig. 6.   An angle theta formed between the longitudinal axis and the angle of the flexible polymer circuit strips is shown below.  In the collapsed configuration shown in Fig. 6, the angle theta reaches approximately zero degrees in order for the flexible polymer circuit strips to be completely collapsed.  Burke teaches the flexible polymer circuit strips having reduced widths and thicknesses at the hinge (Par. 0123) in order to the flexible polymer circuit strips to collapse within a guiding sheath as shown in Fig. 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hinges of the flexible polymer circuit strips to completely collapse, as taught by Burke, in order to allow the expandable assembly to fit within a guiding sheath (Par. 0123). As discussed above, this modification would result in the hinges of the flexible polymer circuit strips having a maximum angular range of movement between the collapsed form and the expanded form in excess of 80 degrees (Solis teaches about 80 degrees in the expanded form and the hinges have been modified to reach about zero degrees in the collapsed form, as discussed above, for a maximum range in excess of 80 degrees). 
Regarding Claim 3, Solis and Hall teach all of the limitations as discussed above regarding claim 1, but are silent regarding the hinges having a thickness in the range of 10 to 140 microns. 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (14) having hinges (Fig. 19, element 88; 88 is region of the of the flexible polymer circuit strip towards the distal end which is folded when the expandable assembly is collapsed as disclosed in Par. 0123), and the hinges of the flexible polymer strips having a thickness in the range of 10 to 140 microns (Par. 0123, hinges 88 have a thickness which is about .003 to .004 inches or less; which is 76 to 101 microns or less; the range of 101 microns or less is in the range of 10 to 140 microns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hinges of the modified apparatus of Solis and Hall to have a thickness in the range of 10 to 140 microns, as taught by Burke, in order to reduce stresses when the elongated flexible polymer circuit strips are collapsed (Par. 0123). 
Regarding Claim 12, Solis and Hall teach all of the limitations as discussed above regarding claim 1, but are silent regarding respective ones of the second ends of respective ones of the flexible polymer circuit strips being tapered along the width of the respective ones of the flexible polymer circuit strips. 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (14) having second ends (Fig. 19, the ends towards distal portion 66), wherein respective ones of the second ends of respective ones of the flexible polymer circuit strips are tapered along the width of the respective ones of the flexible polymer circuit strips (Fig. 16; Par. 0118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the flexible polymer circuit strips of the modified apparatus of Solis and Hall to have respective ones of the second ends of respective ones of the flexible polymer circuit strips are tapered along the width of the respective ones of the flexible polymer circuit strips, as taught by Burke, in order to increase flexibility and (Par. 0118) and to create more room in the catheter (Par. 0123). 
Regarding Claim 17, Solis and Hall teach all of the limitations as discussed above regarding claim 1, but are silent regarding the apparatus further comprising a nose cap covering the distal facing opening of the nose connector. 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (14) and a nose connector (Fig. 28A, element 130) with a distal facing opening, and a nose cap (Fig. 28A, element 126) covering the distal facing opening of the nose connector. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the apparatus of Solis and Hall to comprise a nose cap covering the distal facing opening of the nose connector, as taught by Burke, in order to secure the second ends of the flexible polymer circuit strips in the nose connector (Par. 0138). Burke further discloses in Par. 0138 that the flexible polymer strips may emerge from the top of the nose cap 126, though the embodiment is not shown.  This nose cap would be compatible with the apparatus of Solis since Solis teaches flexible polymer circuit strips which emerge from the top of the nose connector rather than from the side (Solis, Fig. 6).
Regarding Claim 22, Solis and Hall teach all of the limitations as discussed above regarding claim 1, but are silent regarding each hinge of the flexible polymer circuit strips being thinner than a bowing portion of the flexible polymer circuit strip. 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (14), each hinge of the flexible polymer circuit strips being thinner than a bowing portion of the flexible polymer circuit strips (Fig. 22C-D and Par. 0123; each circuit strip may having reduced thickness sections at the distal portion or distal tip; this is the area where the strips comprise a hinge as the thinner portion aids the strips to fold up as disclosed at the end of Par. 0123). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify each hinge of the flexible polymer circuit strips to be thinner than a bowing portion, as taught by Burke, in order to reduce stresses, avoid to avoid the tendency to push themselves apart (Par. 0123).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Solis in view of Hall, as applied to Claim 4, and further in view of U.S. Patent App. Pub. 2018/0184982 to Basu. 
Regarding Claim 6, Solis and Hall teach all of the limitations as discussed above regarding claim 4, but are silent regarding wherein the elongated resilient support elements include Polyetherimide (Basu teaches in Par. 0035 that non-conductive covering 26 may be the resilient support element, which may comprise polyurethane or polyimide but not Polyetherimide). 
Basu teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (18) which may be expanded from a collapsed form to an expanded form (Par. 0050) and which have elongated resilient support elements (Par. 0059, polymeric layer is a support elements for the spines) which include polyetherimide (Par. 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the non-conductive covering elongated resilient support element of Solis and Hall to include polyetherimide, as taught by Basu, in order to provide a suitable flexible polymer to support the flexible polymer circuit strips (Basu, Par. 0059). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the elongated resilient support element of Solis to include the polymer such as polyetherimide since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Solis in view of Hall, as applied to Claim 4, and further in view of US Patent App. Pub. 2009/0171274 to Harlev. 
Regarding Claim 7, Solis and Hall teach all of the limitations as discussed above regarding claim 4, but are silent regarding wherein the respective elongated resilient support elements extend along the respective strips from the coupler until before the respective hinges (Solis teaches elements 24 and 26 which may be considered elongated resilient support elements; as shown in Fig. 6; both elements extend up out of the nose connector and through to the hinge at angle theta in Fig. 1A). 

    PNG
    media_image4.png
    359
    333
    media_image4.png
    Greyscale
Harlev teaches an analogous invention directed to a catheter apparatus (Fig. 3B) with an expandable assembly (36) comprising a plurality of flexible polymer circuit strips (50), wherein flexible polymer circuit strips comprise elongated resilient support elements (Fig. 9D, element 124), wherein the resilient support elements extending from the coupler (See Annotated Fig. 9A below; the region with support elements 124 extends from the first end which connects to the coupler) until before the respective hinges (Par. 0088, element 126 are hinged areas of the respective flexible polymer circuit strips; Fig. 9D shows resilient support elements 124 extending from the coupler until before the hinges. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the resilient support elements of Solis and Hall to extend along the respective strips from the coupler until before the respective hinges, as taught by Harlev, in order to control the stiffness areas and produce continuously curved flexible polymer circuit strips (Par. 0092). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Solis in view of Hall, as applied to Claim 1, and further in view of US Patent No. 5,967,977 to Mullis. 
Regarding Claim 9, Solis and Hall teach all of the limitations as discussed above regarding claim 1, but are silent regarding wherein the hinges of the flexible polymer circuit strips are supported with a length of yarn. 
Mullis teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly (60) comprising flexible polymer circuit strips (Figs. 2a; elements 30a-c are flexible arms of the polymer catheter which comprises electrodes 35a-c).  Mullis further teaches wherein the hinges of the flexible polymer circuit strips are supported with a length of yarn (Col. 8, lines 20-27; high molecular weight polyethylene line wire is a polymer filament and thus meets the limitations of a yarn; the yarn supports the length of the flexible polymer circuit strips around the electrodes and therefore may support hinges of the strips in regions of distension). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hinges of the flexible polymer circuit strips of Solis and Hall to be supported with a length of yarn, as taught by Solis, in order to provide additional strength to the hinges (Col. lines 20-27). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Solis in view of Hall and in view of Mullis, as applied to Claim 9, and further in view of U.S. Patent App. Pub. 2012/0271135 to Burke. 
Regarding Claim 10, the modified apparatus of Solis, Hall and Mullis teaches all of the limitations of claim 9, but does not explicitly teach wherein the yarn comprises any one or more of the following: an ultra-high-molecular-weight polyethylene yarn; or a yarn spun from a liquid-crystal polymer (Mullis teaches high-molecular-weight polyethylene yarn Col. 8, lines 20-27, but not ultra-high-molecular-weight). 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (14) having hinges supported by yarn (Fig. 27E, element 124), wherein the yarn comprises an ultra-high-molecular-weight polyethylene yarn (Par. 0135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the yarn of the modified apparatus of Solis, Hall, and Mullis to comprise an ultra-high-molecular-weight polyethylene yarn, as taught by Burke, since it has been held since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Solis in view of Hall, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2017/0332970 to Aujla.
Regarding Claim 11, Solis and Hall teach all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the flexible polymer circuit strips are covered with a thermoplastic polymer resin shrink wrap.  
Aujla teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly (16) comprising a plurality of flexible polymer circuit strips (18), wherein the flexible polymer circuit strips are covered with a thermoplastic polymer resin shrink wrap (Par. 0046, Aujla teaches a thermoplastic tubing layer, and covering the tubing layer with a heat shrink tubing in order to form the outer layer of the flexible polymer circuit strips; the heat shrink tubing meets the limitations of thermoplastic polymer resin shrink wrap since heat shrink tubing is a thermoplastic polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the flexible polymer circuit strips of Solis and Hall to be covered with a thermoplastic polymer resin shrink wrap, as taught by Aujla, in order to form the non-conductive covering onto the core of the flexible polymer circuit strips (Aujla, Par. 0046).  Aujla teaches the heat shrink tubing is used to form the thermoplastic layer onto a flexible frame.  The thermoplastic tubing and the flexible frame taught by Aujla in Par. 0046 are analogous to the non-conductive covering and the flexible wire taught by Solis in Par. 0035.  Solis does not disclose the details of forming the non-conductive covering over the flexible wire.  Therefore, one of ordinary skill in the art would find it obvious to cover the non-conductive covering with a thermoplastic polymer resin shrink wrap, as taught by Aujla, and to apply heat, in order to form the non-conductive layer onto the flexible wire. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Solis in view of Hall, as applied to Claim 1, and further in view of U.S. Patent No. 5,313,943 to Houser. 
Regarding Claim 14, Solis and Hall teach all of the limitations as discussed above regarding claim 1, but is silent regarding wherein respective ones of the first ends of respective ones of the flexible polymer circuit strips include an electrical connection array (Solis teaches each flexible polymer circuit strip having a plurality of electrodes, and electrical connection lead wires 29 as disclosed in Fig. 4 and Par. 0036; but Solis does not teach an electrical connection array). 
Houser teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly (20) comprising a plurality of flexible polymer circuit strips (Fig. 12, element 76), the flexible polymer circuit strips further including an electrical connection array (Fig. 20, elements 110-116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the flexible polymer circuit strips of Solis and Hall to each include an electrical connection array, as taught by Houser, in order to reduce the number of lead wires passing through the catheter lumen (Col. 9, lines 20-25). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Solis and further in view of U.S. Patent App. Pub. 2020/0178897 to Osypka.
Regarding Claim 20, Solis teaches a catheter apparatus, comprising: 
an elongated deflectable element (Fig. 2, element 12) including a distal end; 
a coupler (Fig. 1B, 12D) connected to the distal end; 
a pusher (Fig. 2, element 22) including a distal portion, and being configured to be advanced and retracted through the deflectable element (Par. 0034); 
a nose connector (Fig. 1A, 22D) connected to the distal portion of the pusher, and including a distal receptacle (Fig. 6, outer tubing 40 forms a distal receptacle as disclosed in Par. 0042) having an inner surface and a distal facing opening (Fig. 6; the inner surface of element 40 is the inner surface and the top end is the distal facing opening); and
an expandable assembly comprising a plurality of flexible polymer circuit strips (Fig. 2, element 20; the strips comprise polymer in the form of non-conductive covering and are circuited with ring electrodes as disclosed in Par. 0035), each flexible polymer circuit strip including multiple electrodes (Par. 0035, element 28) disposed thereon and a plurality of electrical contacts being coupled with a respective electrode of the multiple electrodes (Par. 0037, each electrode 28 is connected with a lead wire 29; each connection between a lead wire 29 and respective electrode 28 is an electrical contact), the flexible polymer circuit strips being disposed circumferentially around the distal portion of the pusher, with first ends of the strips being connected to the coupler (Fig. 4; first ends of the strips 20 are connected to the coupler via element 24 as disclosed in Par. 0041) and second ends of the strips comprising respective hinges (See Annotated Fig. 1A next page) entering the distal facing opening and connected to the inner surface of the distal receptacle of the nose connector (Fig. 6; second ends are 
    PNG
    media_image1.png
    140
    364
    media_image1.png
    Greyscale
connected to the inner surface of the distal receptacle 40 via glue 63 as disclosed in Par. 0042), the strips being configured to bow radially outward when the pusher is retracted expanding the expandable assembly from a collapsed form to an expanded form (Par. 0034).
Solis is silent regarding an irrigation sleeve disposed in the elongated deflectable element, the pusher being configured to slid in the irrigation sleeve. 
Osypka teaches an analogous invention directed to a catheter apparatus (Fig. 1) comprising an elongated deflectable element (element 18) and an expandable assembly (element 20), and further comprising an irrigation sleeve (Fig. 3-8, element 32; Par. 0046) disposed in the elongated deflectable element (Par. 0032, irrigation sleeve 32 extends into the deflectable element 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the apparatus of Solis and Hall to further comprise an irrigation sleeve disposed in the elongated deflectable element, as taught by Osypka, in order to allow the expandable assembly to be flushed and to prevent thromboses during procedures (Par. 0047).  Osypka teaches the irrigation sleeve disposed around an elongated support element 34 (See Fig. 4, Par. 0042) forming an irrigation gap for the irrigation fluid.  It would have been obvious to one of ordinary skill in the art to implement said irrigation sleeve in a similar manner to the modified device of Solis and Hall, by placing the disposing the irrigation sleeve over the pusher 22, and within the elongated deflectable element 12 (See Solis, Fig. 1). This modification would result in the pusher being configured to slide in the irrigation sleeve, since the pusher is sized smaller than the irrigation sleeve and with an irrigation gap between the pusher and the irrigation sleeve to allow fluid flow. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.J.C./Examiner, Art Unit 3783             
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783